ThompsoN, J.
This matter comes before the court on a R. C. 119.12 appeal from a decision and order of the Bureau of Motor Vehicles suspending appellant’s driver’s license on grounds that he forfeited bond by failing to appear for trial on a driving while intoxicated charge. Ap-pellee’s motion for preference is sustained and the court will consider the merits.
Appellant’s first contention, that he was not given a proper due process hearing prior to suspension, is without merit on several grounds. R. C. 119.062, effective November 16, 1973, eliminates the necessity for a hearing under R. C. 4509.31, the section appellant violated by forfeiting bond. Bell v. Burson (1971), 402 U. S 535, only applies to situations involving disputed civil liability, not to *30situations of an emergency nature where one accused of criminal offenses avoids judgment (or foregoes the chance to put the state to its proof) by forfeiting bond.
Appellant’s second contention, that R. C. 4509.31 unlawfully discriminates against suspended drivers who do not own motor vehicles, is without merit. R. C. 4509.31, read in pari materia with the last sentence of R. C. 4509.46 which provides, “The certificate of [insurance to prove financial responsibility] shall also designate by explicit description or by appropriate reference all motor vehicles covered, unless a policy is issued to a person who is not the owner of a motor vehicle,” will allow return of a driver’s license to one not the owner of an automobile who has the insurance carrier of the policy that covers him certify such coverage pursuant to R. C. 4509.46. For the purposes of the financial responsibility law, insurance coverage is upon a person, not a vehicle. Globe Mutual Cas. Co. v. Teague (1967), 14 Ohio App. 2d 186.
Accordingly, the court finds that the decision and order of the Bureau of Motor Vehicles is supported by reliable, substantial and probative evidence and is not contrary to law. Therefore, the decision of the bureau is affirmed.

Judgment affirmed.